In addition to the reasons advanced by Mr. Justice BUFORD, there was another jurisdictional defect. Even if this proceeding be deemed a collateral attack on the administrator's deed, I am of the opinion that it was allowable on the ground that the deed was void, because the property in question was not the property of Tillie Snyder's estate at the time the administrator was appointed and the proceedings for the sale of the property were had. She, Tillie Snyder, had died three years before. The property had descended to her husband and daughter; then the husband died, and the property descended to the daughter and was her property when the administrator attempted to sell it, and the county judge was without jurisdiction of it. Fiche v. Householden, 125 So. 2d 2.